Name: Commission Regulation (EEC) No 482/84 of 24 February 1984 amending for the second time Regulation (EEC) No 3322/82 as regards the detailed rules for the application of the special measures for peas and field beans
 Type: Regulation
 Subject Matter: agricultural activity;  plant product;  economic policy
 Date Published: nan

 No L 54/ 16 Official Journal of the European Communities 25. 2. 84 COMMISSION REGULATION (EEC) No 482/84 of 24 February 1984 amending for the second time Regulation (EEC) No 3322/82 as regards the detailed rules for the application of the special measures for peas and field beans Whereas the drafting of Regulation (EEC) No 2192/82 was lacking in precision in respect of a number of points and was corrected by Regulation (EEC) No 3322/82 ; whereas those corrections should also apply as from the date of application of Regulation (EEC) No 2192/82 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas and field beans ('), as last amended by Regula ­ tion (EEC) No 1 577/83 (2), and in particular Article 3 (7) thereof, Whereas the third subparagraph of Article 29 ( 1 ) of Regulation (EEC) No 2192/82 (3), as amended by Regulation (EEC) No 2659/82 (4), provided that for peas and field beans used in the feeding of animals, containing more than 10 % of skins or skinned seeds, whether or not broken, aid was payable in respect of the weight corresponding to that of the standard quality, less the percentage in excess of 10 % ; whereas, in the light of experience, and in . order to ensure uniform application of the aid system, that provision was deleted with effect from 11 December 1982 by Regulation (EEC) No 3322/82 (*) ; Whereas close scrutiny of the facts has shown that the reasons for deleting the said provision were already present on 1 August 1982, the date on which Regula ­ tion (EEC) No 2192/82 became applicable ; whereas Regulation (EEC) No 3322/82 should therefore be amended in such a way as to delete the said provision as from 1 August 1982 ; Article 1 The second paragraph of Article 2 of Regulation (EEC) No 3322/82 is hereby replaced by the following : 'However, Article 1 (5), (12) and (13) shall apply from 1 August 1982 and Article 1 (6) shall apply from 1 January 1983.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 February 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 162, 12. 6 . 1982, p. 28 . (2) OJ No L 163, 22. 6 . 1983, p. 18 . (3) OJ No L 233, 7 . 8 . 1982, p. 5. (4) OJ No L 282, 5 . 10 . 1982, p. 5 . 0 OJ No L 351 , 11 . 12. 1982, p. 27.